Exhibit 10.8

FOOT LOCKER, INC.

LONG-TERM INCENTIVE COMPENSATION PLAN

     Effective as of February 1, 1981, the Board of Directors of Foot Locker
Specialty, Inc. adopted a Long-Term Incentive Compensation Plan (the "Plan") for
certain executives of Foot Locker Specialty, Inc. and its subsidiaries.
Effective as of August 7, 1989, Foot Locker, Inc. ("Foot Locker") adopted the
Plan, as amended. Effective as of August 7, 1989, Foot Locker, Inc. ("Foot
Locker") adopted the Plan, as amended. Effective as of January 28, 1996, the
Plan is further amended and restated, subject to approval of the amended and
restated Plan by shareholders at the 1996 annual meeting. Notwithstanding
anything else herein, no awards shall be granted under the Plan on or after
January 28, 1996, unless the Plan as amended and restated effective as of
January 28, 1996, is approved by the requisite vote of shareholders of Foot
Locker as determined under "Section 162(m) of the Code" (as defined below).

     The objectives of the Plan are:

          (a) to reinforce corporate organizational and business-development
goals.

          (b) to promote the achievement of year-to-year and long-range
financial and other business objectives such as high quality of service and
product, improved productivity and efficiencies for the benefit of our
customers' satisfaction and to assure a reasonable return to Foot Locker's
shareholders.

          (c) to reward the performance of individual executives in fulfilling
their personal responsibilities for long-range achievements.

          (d) to serve as a qualified performance-based compensation program
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
"Code") or any successor section and the Treasury regulations promulgated
thereunder ("Section 162(m) of the Code").

          (e) to award shares of Common Stock (as defined below) after
attainment of preestablished performance goals and completion of the Performance
Period (as defined below), which shall be considered "Other Stock-Based Awards"
under the Foot Locker 1995 Stock Option and Award Plan (the "Stock Option
Plan").

     1. Definitions. The following terms, as used herein, shall have the
following meanings:

          (a) "Annual Base Salary" with respect to any Plan Year shall mean the
total amount paid by Foot Locker and its subsidiaries to a participant during
such Plan Year without reduction for any amounts withheld pursuant to
participation in a qualified "cafeteria plan" under Section 125 of the Code or
in a cash or deferred arrangement under Section 401(k) of the Code. Annual Base
Salary shall not include any amount paid or accruing to a participant under the
Foot Locker Annual Incentive Compensation Plan or any other incentive
compensation or bonus payment or extraordinary remuneration, expense allowances,
imputed income or any other amounts deemed to be indirect compensation,
severance pay and any contributions made by Foot Locker to this or any other
plan maintained by Foot Locker or any other amounts which, in the opinion of the
Committee, are not considered to be Annual Base Salary for purposes of the Plan.

75

--------------------------------------------------------------------------------

         (b) "Board" shall mean the Board of Directors of Foot Locker.

         (c) "Change in Control" shall mean the occurrence of any of the
following:

               (A) the merger or consolidation of the Company with, or the sale
or disposition of all or at least sixty-six percent (66%) of the total gross
fair market value of the assets of the Company immediately prior to the
acquisition by a non-related third party (determined without regard to any
liabilities associated with such assets) to, any person or entity or group of
associated persons or entities (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a
“Person”) other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

               (B) the acquisition of direct or indirect beneficial ownership
(as determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of the Company representing thirty-five percent (35%)
or more of the total combined voting power of the Company’s then issued and
outstanding voting securities by any Person (other than the Company or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company) acting in
concert; or

               (C) during any period of not more than twelve (12) months,
individuals who at the beginning of such period constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof.

76

--------------------------------------------------------------------------------

          (d) "Committee" shall mean two or more members of the Compensation
Committee of the Board, each of whom is an "outside director" within the meaning
of Section 162(m) of the Code.

          (e) "Common Stock" shall mean common stock of Foot Locker, par value
$0.01 per share.

          (f) "Consolidated Net Income" shall mean the net income of Foot Locker
and its subsidiaries for each fiscal year determined in accordance with
generally accepted accounting principles and reported upon by Foot Locker's
independent accountants but before provision for accrued expenses net of the
related income tax reduction for payments to be made pursuant to this Plan.

          (g) "Fair Market Value" of a share of Common Stock shall mean the
average of the closing prices of a share of such Common Stock as reported on the
Composite Tape for the New York Stock Exchange during the sixty (60) day period
immediately preceding the payment date relating to the applicable Performance
Period.

          (h) "Individual Target Award" shall mean the targeted performance
award for a Plan Year specified by the Committee as provided in Section 5
herein.

          (i) "Performance Period" shall mean the period of three consecutive
Plan Years or such other period as determined by the Committee, beginning with
the Plan Year in which the award is made.

          (j) "Plan Year" shall mean Foot Locker's fiscal year during which the
Plan is in effect.

     2. Administration of the Plan. The Plan shall be administered by the
Committee. No member of the Committee while serving as such shall be eligible
for participation in the Plan. The Committee shall have exclusive and final
authority in all determinations and decisions affecting the Plan and its
participants. The Committee shall also have the sole authority to interpret the
Plan, to establish and revise rules and regulations relating to the Plan, to
delegate such responsibilities or duties as it deems desirable, and to make any
other determination that it believes necessary or advisable for the
administration of the Plan including, but not limited to: (i) approving the
designation of eligible participants; (ii) setting the performance criteria
within the Plan guidelines; and (iii) certifying attainment of performance goals
and other material terms. The Committee shall have the authority, in its sole
discretion, subject to and not inconsistent with the express provisions of the
Plan, to incorporate provisions in the performance goals allowing for
adjustments in recognition of unusual or non-recurring events affecting Foot
Locker or the financial statements of Foot Locker, or in response to changes in
applicable laws, regulations, or accounting principles, solely to the extent
permitted by Section 162(m) of the Code (if applicable). To the extent any
provision of the Plan, other than Section 7 herein, creates impermissible
discretion under Section 162(m) of the Code or would otherwise violate Section
162(m) of the Code, such provision shall have no force or effect.

77

--------------------------------------------------------------------------------

     3. Participation. Participation in the Plan is limited to officers or other
key employees of Foot Locker or any subsidiary thereof, as selected by the
Committee in its sole discretion. The Committee may from time to time designate
additional participants who satisfy the criteria for participation as set forth
herein, and shall determine when an officer or key employee of Foot Locker
ceases to be a participant in the Plan.

     4. Right to Payment. Unless otherwise determined by the Committee in its
sole discretion, a participant shall have no right to receive payment under this
Plan unless the participant remains in the employ of Foot Locker at all times
during the applicable Performance Period; provided, however, that
notwithstanding any other provision of the Plan, the Committee may make a
pro-rata payment following the end of the Performance Period to any participant
in circumstances the Committee deems appropriate including, but not limited to a
participant's death, disability, retirement, or other termination of employment
during the Performance Period, provided the performance goals for the
Performance Period are met. Furthermore, upon a Change in Control the Committee
may, in its sole discretion, but only to the extent permitted under Section
162(m) of the Code (if applicable), make a payment to any participant who is a
participant at the time of such Change in Control, on the date of the Change in
Control, or as soon as practicable thereafter, and prior to the end of the
Performance Period (to the extent determinable), which is equal to or less than
the pro-rata portion (through the date of the Change in Control) of the
Individual Target Award based on (a) the actual performance results achieved
relative to the Performance Period's performance goals with respect to the
period from the commencement of the Performance Period to the date of the Change
in Control, and (b) the performance results that would have been achieved had
the Performance Period's Target been met for the balance of such Performance
Period. Any pro-ration required hereunder shall be based on a fraction, the
numerator of which is the number of months completed before the termination of
employment or Change in Control, as the case may be, and the denominator of
which is 36.

     5. Payment.

          (a) Payment to a participant under this Plan for each Performance
Period shall be made in the number of shares of Common Stock determined by the
Committee by dividing the achieved percentage of such participant's Annual Base
Salary (as determined by the Committee for each Performance Period) by the Fair
Market Value of the Common Stock on the date of payment as determined in
accordance with Section 4 or 6 herein; provided, that the Committee, in its sole
discretion may pay the amount equal to the achieved percentage of such
participant's Annual Base Salary, as determined by the Committee for the
applicable Plan Year, in cash. Such achieved percentage shall be based on the
participant's achievement of his or her Individual Target Award. Except to the
extent provided for in Section 4 hereof, payment shall be made only if and to
the extent the relevant performance goals with respect to the Performance Period
are attained. Awards of Common Stock made pursuant to this Plan are Other
Stock-Based Awards (as defined in the Stock Option Plan) and are issued under
and subject to, the applicable provisions of the Stock Option Plan including,
without limitation, Section 8 (Other Stock-Based Awards) and Section 5 (Stock
Subject to the Plan; Limitation on Grants). In the event that any payment
results in other than a whole number of shares of Common Stock, the value of the
fractional share of Common Stock shall be paid in cash.

78

--------------------------------------------------------------------------------

          (b) At the beginning of each Performance Period (or within the time
period prescribed by Section 162(m) of the Code), the Committee shall establish
all performance goals and the Individual Target Awards for such Performance
Period and Foot Locker shall inform each participant of the Committee's
determination with respect to such participant for such Performance Period.
Individual Target Awards shall be expressed as a percentage of such
participant's Annual Base Salary. At the time the performance goals are
established, the Committee shall prescribe a formula to determine the percentage
of the Individual Target Award which may be payable based upon the degree of
attainment of the performance goals during the Performance Period.

          (c) Notwithstanding anything to the contrary contained in this Plan,
(1) the performance goals in respect of awards granted to participants
hereunder, shall be based on one or more of the following criteria(i) the
attainment of certain target levels of, or percentage increase in, Consolidated
Net Income; (ii) the attainment of certain target levels of, or a specified
increase in, return on invested capital; and (2) in no event shall payment in
respect of an award granted for a Performance Period be made to a participant as
of the end of such Performance Period in a dollar value which exceeds the lesser
of (i) 300% of such participant's Annual Base Salary or (ii) $5,000,000.

     6. Time of Payment. Subject to Section 4 herein, all payments earned by
participants under this Plan shall be based on the achievement of performance
goals established by the Committee and will be paid in Common Stock in
accordance with Section 5 herein after performance goal achievements for the
Performance Period have been finalized, reviewed, approved and certified by the
Committee, but in no event later than two and one-half months following the end
of the fiscal year for the last year of the applicable Performance Period. Foot
Locker's independent accountants shall examine as of the close of the
Performance Period and communicate the results of such examination to the
Committee as to the appropriateness of the proposed payments under the Plan.

     7. Interim Participation. Notwithstanding anything else herein, the
Committee may, in its sole discretion, grant an award hereunder to a participant
who commences employment with Foot Locker during a Plan Year. Such award is not
required to satisfy the exception for performance-based compensation set forth
in Section 162(m) of the Code.

79

--------------------------------------------------------------------------------

     8. Miscellaneous Provisions.

          (a) A participant's rights and interests under the Plan may not be
sold, assigned, transferred, pledged or alienated.

          (b) In the case of a participant's death, payment, if any, under the
Plan shall be made to his or her designated beneficiary, or in the event no
beneficiary is designated or surviving, to the participant's estate.

          (c) Neither this Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained in the employ of Foot
Locker.

          (d) Foot Locker shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments made pursuant to this Plan.

          (e) Except with regard to an award made pursuant to Section 7 herein,
the Plan is designed and intended to comply with Section 162(m) of the Code and
all provisions hereof shall be limited, construed and interpreted in a manner to
so comply.

          (f) While Foot Locker does not guarantee any particular tax treatment,
the Plan is designed and intended to comply with the short-term deferral rules
under Section 409A of the Code and the applicable regulations thereunder and
shall be limited, construed and interpreted with such intent. All amounts
payable under the Plan shall be payable within the short-term deferral period in
accordance with Section 409A and regulations issued thereunder.

          (g) The Board or the Committee may at any time and from time to time
alter, amend, suspend or terminate the Plan in whole or in part; provided, that,
no amendment which requires shareholder approval in order for the Plan to
continue to comply with the exception for performance based compensation under
Section 162(m) of the Code shall be effective unless the same shall be approved
by the requisite vote of the shareholders of Foot Locker as determined under
Section 162(m) of the Code. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any participant, without such
participant's consent, under the award theretofore granted under the Plan.

80

--------------------------------------------------------------------------------